STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 14, 2017
               Plaintiff-Appellee,

v                                                                    No. 332382
                                                                     Genesee Circuit Court
DEVON ALLEN COOPER,                                                  LC No. 15-037684-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and JANSEN and MURRAY, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of felon in possession of a firearm
(felon-in-possession), MCL 750.224f, and possession of a firearm during the commission of a
felony (felony-firearm) (second offense), MCL 750.227b. The trial court sentenced defendant,
as a fourth habitual offender, MCL 769.12, to two to five years’ imprisonment for the felon-in-
possession conviction and five years’ imprisonment for the felony-firearm conviction. We
affirm.

                           I. FACTS AND PROCEDURAL HISTORY

        On July 8, 2013, defendant’s parole officer, Nancy Hamilton, discovered a photograph on
defendant’s cell phone depicting defendant, holding a handgun, and two other individuals.
Defendant denied that the photograph was taken after January 22, 2013, during the period of
parole imposed after defendant’s release from prison on that date. Hamilton confiscated
defendant’s cell phone and turned it over to Agent Richard Gallagher with the Michigan State
Police Computer Crimes Unit. Gallagher was able to determine that the photograph had not been
taken with defendant’s phone, but had uploaded to defendant’s phone on June 28, 2013.
Hamilton returned to question defendant. After learning that the photograph was timestamped
June 28, 2013, defendant admitted to Hamilton that the photograph had been taken while he was
holding the handgun at a birthday party on June 28, 2013. Defendant was arrested and charged
with violation of parole. Shortly thereafter, defendant pled guilty to the violation, relying for the
factual predicate on a signed, written statement of guilt defendant prepared in the presence of
Patrick Heath, the manager of the Parole Violation Unit of the Michigan Department of
Corrections (MDOC).

        A felony complaint charging defendant with felon-in-possession and felony-firearm was
filed in the 67th Judicial District Court on August 6, 2013. No further action was taken until
                                                -1-
April 2, 2015, when the MDOC sent the prosecutor a 180-day notice and requested disposition of
the pending charges. On April 13, 2015, defendant was transferred from Ingham County custody
pursuant to a writ of habeas corpus, and on April 22, 2015, defendant was arraigned on the
charges. Shortly after defendant’s arraignment, the trial court dismissed the charges against
defendant without prejudice, pursuant to a request from the prosecutor, because the felony
complaint had been filed in the wrong district court. An identical felony complaint was brought
against defendant in the 68th Judicial District Court and defendant was arraigned on June 3,
2015. The preliminary examination was held three days later. Defendant’s case was bound over
to the circuit court and trial set for January 5, 2016. After several short adjournments,
defendant’s jury trial began on January 20, 2016. The jury convicted defendant after a two-day
trial.

                                    II. PREARREST DELAY

       On appeal, defendant first argues that the 21-month delay between issuance of the felony
warrant and the initiation of charges denied defendant his due process. We disagree.

        Defendant failed to raise the issue of prearrest delay in the lower court, and this issue is
therefore unpreserved. People v Woolfolk, 304 Mich App 450, 454; 848 NW2d 169 (2014). We
review prearrest issues implicating constitutional due process rights de novo. People v Cain, 238
Mich App 95, 108; 605 NW2d 28 (1999) (citation omitted). Unpreserved issues of constitutional
law are reviewed for plain error affecting substantial rights. Woolfolk, 304 Mich App at 454. A
plain error is one that is “clear or obvious,” and the error must affect the defendant’s “substantial
rights.” People v Carines, 460 Mich 750, 763; 597 NW2d 130 (1999). In other words, the
defendant must have been prejudiced by the plain error. Id. Further, “[r]eversal is warranted
only when the plain, forfeited error resulted in the conviction of an actually innocent defendant
or an error seriously affected the fairness, integrity or public reputation of judicial proceedings
independent of defendant’s innocence.” Id. at 763-764 (quotation marks and citation omitted).

        The “[m]ere delay between the time of the commission of an offense and arrest is not a
denial of due process,” as “[t]here is no constitutional right to be arrested.” People v Patton, 285
Mich App 229, 236; 775 NW2d 610 (2009), quoting People v Anderson, 88 Mich App 513, 515;
276 NW2d 924 (1979). However, dismissal of charges is appropriate when a prearrest delay has
resulted in actual and substantial prejudice to a defendant’s right to a fair trial and the
prosecution intended the prearrest delay as a tactical advantage. Patton, 285 Mich App at 236-
237. “Substantial prejudice is that which meaningfully impairs the defendant’s ability to defend
against the charge in a manner that the outcome of the proceedings was likely affected.” Id. at
237. “A defendant cannot merely speculate generally that any delay resulted in lost memories,
witnesses, and evidence, even if the delay was an especially long one.” Woolfolk, 304 Mich App
at 454 (citations omitted). It is only upon a showing of prejudice that the burden shifts to the
prosecutor to “persuade the court that the reason for the delay sufficiently justified whatever
prejudice resulted.” Patton, 285 Mich App at 237.

       It is undisputed that defendant’s “arrest” was delayed by approximately 21 months. The
felony complaint and arrest warrant were filed on August 6, 2013. Defendant was in Ingham
County custody for a separate violation and was not brought into custody on the present charges
until April 13, 2015, when defendant was transferred to Genesee County on writ. However,

                                                -2-
defendant has failed to make a showing of actual and substantial prejudice resulting from the 21-
month delay, and reversal is not required.

        Defendant argues only that the delay allowed “memories of the events on that day to
fade.” This is exactly the sort of broad, speculative assertion of prejudice that we have held
insufficient to warrant reversal for prearrest delay. See Woolfolk, 304 Mich App at 454.
Defendant fails to explain how the possibility of faded memories impaired his ability to defend
against the charges or had any effect on the outcome of his trial. The sole issue at defendant’s
trial was whether the photograph of defendant holding a handgun was taken during a period of
ineligibility. Although defendant’s trial was held more than two years after the events
precipitating the criminal charges, all three of the prosecution’s witnesses were able to refer to
written reports they had prepared during the initial investigation in 2013. The time elapsed
before defendant’s trial therefore had little effect on the witnesses’ abilities to recall pertinent
information. Moreover, the prosecutor’s case was supported by the photograph itself,
timestamped and unaffected by the passage of time, and a written statement of admission signed
by defendant shortly after the photograph was discovered on defendant’s cell phone.

        Defense counsel sought to impeach the prosecutor’s witnesses at trial with the very
passage of time defendant now claims resulted in “prejudice” to his defense—by bringing the
witnesses’ ability to recall details of the investigation into question. If the prearrest delay had
any effect on defendant’s trial, it more likely weighed in defendant’s favor. Without a showing
of actual and substantial prejudice, defendant is not entitled to relief on this ground.

                               III. RIGHT TO A SPEEDY TRIAL

         Next, defendant argues that the passage of 30 months between his “arrest” and the
initiation of his trial deprived him of his right to a speedy trial under the United States and
Michigan constitutions. We disagree.

        Whether a defendant was denied a speedy trial is a mixed question of law and fact.
People v Gilmore, 222 Mich App 442, 459; 564 NW2d 158 (1997). We review the trial court’s
factual findings for clear error, People v Williams, 475 Mich 245, 250; 716 NW2d 208 (2006),
but review constitutional questions de novo, People v Cain, 238 Mich App 95, 111; 605 NW2d
29 (1999). When reviewing preserved constitutional error, we must determine whether the
prosecution has established that the error was harmless beyond a reasonable doubt. Carines, 460
Mich at 774.

        The right to a speedy trial is guaranteed by the United States and Michigan Constitutions.
US Const, Am VI; Const 1963, art 1, § 20. In determining whether a defendant has been denied
the right to a speedy trial, Michigan courts apply a four-part balancing test. Williams, 475 Mich
at 261-262. The four factors for consideration are: “(1) the length of delay, (2) the reason for
delay, (3) the defendant's assertion of the right, and (4) the prejudice to the defendant.” Id.
Violation of the constitutional right to a speedy trial requires dismissal of the charge with
prejudice. MCR 6.004(A); People v Walker, 276 Mich App 528, 541; 741 NW2d 843 (2007),
judgment vacated in part on unrelated grounds, 480 Mich 1059 (2008).




                                                -3-
        “[T]here is no set number of days between a defendant’s arrest and trial that is
determinative of a speedy trial claim.” People v Waclawski, 286 Mich App 634, 665; 780 NW2d
321 (2009). However, “a delay of six months is necessary to trigger an investigation into a
defendant’s claim of denial of the right to a speedy trial,” and “[i]f the total delay was under 18
months, the burden is on the defendant to prove that he or she suffered prejudice.” Walker, 276
Mich App at 541. “[I]t is readily understandable that it is either a formal indictment or
information or else the actual restraints imposed by arrest and holding to answer a criminal
charge that engage the particular protections of the speedy trial provision of the Sixth
Amendment.” United States v Marion, 404 US 307, 320; 92 S Ct 455; 30 L Ed 2d 468 (1971);
see also Williams, 475 Mich at 261 (explaining that the length of delay runs from the date of
arrest.) As previously discussed, defendant was not “arrested” for the charged offenses until
April 13, 2015, when he was transferred on writ to Genesee County. However, the formal
indictment of the charges was filed on August 6, 2013, more than 30 months before defendant’s
trial began on January 20, 2016. Because the delay was greater than 18 months, this Court
presumes prejudice, “and the burden shifts to the prosecution to show that there was no injury.”
Williams, 475 Mich at 262 (citation omitted). The first factor of the analysis clearly weighs in
defendant’s favor, and because the delay is presumptively prejudicial, we must examine the
remaining factors before reaching a conclusion on the speedy trial issue. See Waclawski, 286
Mich App at 666.

        In assessing the reasons for the delay, each period of delay is examined and attributed to
either the prosecutor or the defendant, with unexplained delays attributed to the prosecutor.
Walker, 276 Mich App at 541-542. Scheduling delays and delays caused by the court system are
also attributed to the prosecutor, but these regular and expected delays should be “given a neutral
tint and are assigned only minimal weight.” Williams, 475 Mich at 263 (citation omitted).
Generally, delays sought by defense counsel are attributable to the defendant. Vermont v Brillon,
556 US 81, 90-91; 129 S Ct 1283; 173 L Ed 2d 231 (2009).

         The judicial processes in Genesee County should be attributed to the prosecution.
Walker, 276 Mich App at 542. However, a defendant’s incarceration in another county on an
unrelated charge is a valid reason for prosecutorial delay in bringing defendant to trial. Cf.
People v Harris, 110 Mich App 636, 646-647; 313 NW2d 354 (1981) (noting that the
defendant’s sentencing in another county on unrelated charges was one of many valid reasons for
a delay in bringing him to trial). The 21-month delay between the complaint and the arraignment
resulting from defendant’s incarceration in Ingham County, while ultimately attributed to the
prosecution, is therefore given minimal weight. After the prosecution received notice that
defendant was being held in Ingham County, defendant’s district court arraignment and
preliminary examination were conducted with expediency. Although defendant’s trial was not
held for nine months after his initial arraignment, there is no evidence that this delay was the
result of foot dragging on the part of the prosecutor. At least one month of the delay can be
attributed to the fact that the prosecution dismissed the original action to refile it in the
appropriate district court. Defendant’s trial was scheduled for six months from his arraignment
in the correct court. Trial was rescheduled once after defendant filed a motion to dismiss on
speedy trial grounds, and once more for a reason not apparent from the record. However, trial
began only two weeks after it was originally scheduled. Although the vast majority of the delay
is attributable to the prosecutor, the delay was the result of judicial processes and is therefore


                                                -4-
given a “neutral tint” and minimal weight in the overall balancing of factors. Williams, 475
Mich at 263.

         The third factor looks to whether the defendant has asserted his right to a speedy trial.
While defendant eventually filed a motion to dismiss based on a violation of his right to a speedy
trial, he did so the day before the scheduled trial. For the approximately 2½ years before trial,
defendant never filed a demand for a speedy trial or sent a letter to the MDOC or the
prosecutor’s office. “A defendant’s claim that his speedy trial right has been denied is heavily
offset by a failure to assert that right.” Harris, 110 Mich App at 647. Because defendant waited
until days before trial to assert his right, this factor weighs against him.

        Because the delay was greater than 18 months, prejudice is presumed and the burden is
therefore on the prosecution to prove that the lengthy delay did not result in injury. The trial
court did not clearly err when it determined that the prosecution met that burden here. As stated
previously, defendant was not prejudiced by the delay. The three witnesses who testified at
defendant’s trial were able to rely on reports and other documents to ensure the accuracy of their
testimony. There were no elaborate details in dispute at trial, and any lapse in the witnesses’
memories could only have drawn the witnesses’ credibility into question. Further, the
prosecutor’s case was supported by defendant’s signed admission and a photograph of defendant
holding a handgun. No length of delay would have harmed or enhanced defendant’s ability to
defend against immutable documentary evidence. The record is devoid of evidence that the
delay caused witnesses to become unavailable or evidence to become unrecoverable.

        In sum, the speedy trial factors weigh against finding a speedy trial violation. The trial
court did not err when it denied defendant’s motion for dismissal on speedy trial grounds.

                              IV. STATUTORY 180-DAY RULE

         For the first time on appeal, defendant also argues that the nearly ten-month delay
between the prosecutor’s receipt of notice of defendant’s presence in MDOC custody and the
initiation of his trial constitutes a violation of the 180-day rule of MCL 780.131 and necessitates
reversal of his convictions. We disagree.

        At the hearing on defendant’s motion for dismissal on speedy trial grounds, defense
counsel assured the trial court that she was “not arguing based on the 180 [sic] notice rule.”
Therefore, at the outset, we note that there is some support for the conclusion that defendant’s
claim for a violation of the 180-day rule was waived in the trial court. See People v Vaughan,
491 Mich 642, 663; 821 NW2d 288 (2012) (explaining that a defendant extinguishes any error
through intentional relinquishment or abandonment of a known right and may not thereafter seek
appellate review of a claimed violation of that right). However, because defense counsel did not
explicitly concede the issue, we address defendant’s otherwise unpreserved issue on its merits.
Whether the 180-day rule requires reversal of a conviction is a question of law that this Court
reviews de novo. People v McLaughlin, 258 Mich App 635, 643; 672 NW2d 860 (2003). We
review the unpreserved claim of error for plain error. Carines, 460 Mich at 774.

       The 180-day rule is set forth in MCL 780.131(1), which, in relevant part, provides:



                                                -5-
       Whenever the department of corrections receives notice that there is pending in
       this state any untried warrant, indictment, information, or complaint setting forth
       against any inmate of a correctional facility of this state a criminal offense for
       which a prison sentence might be imposed upon conviction, the inmate shall be
       brought to trial within 180 days after the department of corrections causes to be
       delivered to the prosecuting attorney of the county in which the warrant,
       indictment, information, or complaint is pending written notice of the place of
       imprisonment of the inmate and a request for final disposition of the warrant,
       indictment, information, or complaint.

The trial court loses jurisdiction and dismissal is required when action is not commenced on the
matter within the 180-day period. MCL 780.133; People v Lown, 488 Mich 242, 256; 794
NW2d 9 (2011). However, the 180-day rule does not require the prosecution to bring a
defendant to trial within 180 days, but rather it “is sufficient that the prosecutor proceed
promptly and move [ ] the case to the point of readiness for trial within the 180-day period.” Id.
at 246 (quotation marks and citation omitted). Here, the prosecutor undertook action to bring
defendant to trial within 180 days of receiving notice of defendant’s custody from the MDOC.
The prosecutor received a 180-day notice from the MDOC on April 2, 2015. Defendant was
transferred on writ shortly thereafter and was arraigned only 20 days after notice was received.
The prosecutor’s preliminary actions were not followed by inexcusable delay, and there is no
evidence that the prosecutor sought to delay defendant’s trial in order to obtain an advantage.
The 180-day rule was not violated and defendant is therefore not entitled to reversal.

                         V. LATE AMENDMENT OF WITNESS LIST

      Next, defendant argues that the trial court erred in granting the prosecutor’s motion to
amend its witness list and add Heath as a witness a week before trial. We disagree.

        We review a trial court’s decision to permit the prosecutor to add or delete witnesses for
an abuse of discretion. People v Callon, 256 Mich App 312, 325-326; 662 NW2d 501 (2003).
“A trial court abuses its discretion when its decision falls outside the range of reasonable and
principled outcomes.” People v Duncan, 494 Mich 713, 722-723; 835 NW2d 399 (2013).

        Not less than 30 days before trial, the prosecutor is required to provide a defendant with a
list of the witnesses the prosecutor intends to produce at trial. MCL 767.40a(3). “The
prosecuting attorney may add or delete from the list of witnesses he or she intends to call at trial
at any time upon leave of the court and for good cause shown or by stipulation of the parties.”
MCL 767.40a(4). A prosecutor’s failure to comply with the disclosure statutes does not warrant
relief unless the defendant demonstrates prejudice resulting from the violation. Callon, 256
Mich App at 328.

       Defendant’s jury trial was scheduled to begin on January 5, 2016, but was adjourned
twice and ultimately began two weeks later, on January 20, 2016. It was on January 14, 2016,
subsequent to the date originally set for trial and only six days before trial was to begin, that the
prosecutor filed a motion to amend its witness list and add Heath, manager of the MDOC’s
parole violation unit. The trial court granted the motion over defendant’s objection, and Heath
was permitted to testify at defendant’s trial. Because the prosecutor’s motion to add Heath as a

                                                -6-
witness was made fewer than 30 days before trial, MCL 767.40a(4) required the prosecutor to
provide good cause for the delay in production. Although defendant argues to the contrary, the
prosecutor presented a good cause argument to the trial court.

        The prosecutor informed the trial court that he had not discovered defendant’s signed
statement admitting guilt in Heath’s presence until a week before the trial. Immediately upon
learning of the statement, the prosecutor provided defendant with notice of his intent to amend
the witness list and add Heath. Defendant argues that the prosecutor knew or should have known
more than six days before trial that Heath had interviewed defendant and been present when
defendant signed the statement. However, “[m]ere negligence of the prosecutor is not the type of
egregious case for which the extreme sanction of precluding relevant evidence is reserved.”
Callon, 256 Mich App at 328. A trial court does not abuse its discretion when it finds good
cause based on “inadvertence” of a prosecutor to list a critical witness, see id., especially when
the defendant was also aware of the critical nature of that particular witness. Heath was a key
witness and essential for the introduction of defendant’s signed admission of guilt. The trial
court did not abuse its discretion when it allowed the prosecutor to amend the witness list before
trial.

        Furthermore, defendant has not shown that the late addition of Heath as a witness
resulted in prejudice. Although it is defendant’s burden to establish prejudice, defendant
presents only the broad assertion that the late addition denied him the opportunity to develop an
adequate defense. Defendant’s assertion is unconvincing. Defendant, who signed the statement
in Heath’s presence, should have been aware of the potential for Heath to testify for the
prosecutor at his trial. Defendant has not explained how his defense might have changed if
Heath had been on the prosecutor’s original witness list. Although he had the opportunity to do
so, defendant did not request additional time to prepare. Indeed, on the first day of trial, defense
counsel admitted that she had been aware of defendant’s interaction with Heath and the existence
of the signed statement, and conceded that her defense was unchanged by the prosecutor’s late
discovery. Defendant has not shown that with additional time, he could have discovered
evidence to rebut Heath’s testimony. He therefore has not established prejudice. See People v
Burwick, 450 Mich 281, 296; 537 NW2d 813 (1995) (declining to find prejudice where the
defendant was unable to show that additional time to prepare for witnesses would have produced
evidence to rebut those witnesses’ testimony); People v Williams, 188 Mich App 54, 59; 469
NW2d 4 (1991) (“It is noteworthy that counsel did not request an adjournment . . . to cure any
perceived prejudice resulting from the failure to have the witness list in a timely fashion.”). At
trial, defense counsel engaged Heath in proficient cross-examination. Without a showing of
prejudice, defendant’s claim must fail.

                                    VI. AUTHENTICATION

       Defendant also argues that the trial court erred in allowing the prosecutor to admit the
photograph discovered on defendant’s cell phone without proper authentication. We disagree.

        “The decision whether to admit evidence is within the discretion of the trial court and
will not be disturbed on appeal absent a clear abuse of discretion.” People v Aldrich, 246 Mich
App 101, 113; 631 NW2d 67 (2001). Ordinarily, a decision on a close evidentiary question
cannot be an abuse of discretion. Id.

                                                -7-
        Evidence must be authenticated before it can be admitted at trial. People v McDade, 301
Mich App 343, 352; 836 NW2d 266 (2013). “The requirement of authentication or identification
as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding
that the matter in question is what its proponent claims.” Id., quoting MRE 901(a). Evidence
can be authenticated from a witness with knowledge or can be ascertained from “[a]ppearance,
contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction
with circumstances.” MRE 901(b). “It is axiomatic that proposed evidence need not tell the
whole story of a case, nor need it be free of weakness or doubt. It need only meet the minimum
requirements for admissibility.” McDade, 301 Mich App at 354 (quotation marks and citation
omitted).

        Hamilton’s testimony was sufficient to authenticate the photograph. Hamilton testified
that she recovered the photograph from defendant’s cell phone, identified defendant as one of the
men in the photograph, and explained that defendant admitted to possessing the firearm in the
photograph. Hamilton admitted that she had never been at the location where the photograph
was taken. However, the relevant inquiry was whether the photograph accurately depicted
defendant. Once the foundational requirement of MRE 901(a) was satisfied, any failure to show
complete authentication affected the weight of the evidence and not its admissibility. People v
White, 208 Mich App 126, 133; 527 NW2d 34 (1994). The challenged photograph was
published to the jury. The jurors, who could clearly see defendant at trial, were capable of
looking at the photograph and determining whether it accurately depicted defendant with a
firearm. The trial court’s decision to admit the photograph was not an abuse of discretion.

               VII. REFERENCES TO PAROLE STATUS AND “BANGING”

       Next, defendant argues that the trial court erred in denying his motion to exclude
evidence of his parole status under MRE 403, and when it permitted Hamilton to testify that
defendant was “gang banging” in violation of MRE 402. We disagree.

        Again, a trial court’s decision whether to admit or exclude evidence is generally reviewed
for an abuse of discretion. People v King, 297 Mich App 465, 472; 824 NW2d 258 (2012).
“Because an abuse of discretion standard contemplates that there may be more than a single
correct outcome, there is no abuse of discretion where the evidentiary question is a close one.”
People v Smith, 282 Mich App 191, 194; 772 NW2d 428 (2009). Further, an “[e]videntiary error
does not require reversal unless after an examination of the entire cause, it appears more
probable than not that the error affected the outcome of the trial in light of the weight and
strength of the properly admitted evidence.” People v Benton, 294 Mich App 191, 199; 817
NW2d 599 (2011), citing MCL 769.26.

        “Generally, all relevant evidence is admissible at trial, and [e]vidence [that] is not
relevant is not admissible.” People v Bergman, 312 Mich App 471, 483; 879 NW2d 278 (2015)
(quotation marks and citation omitted). “ ‘Relevant evidence’ means evidence having any
tendency to make the existence of any fact that is of consequence to the determination of the
action more probable or less probable than it would be without the evidence.” Id., quoting MRE
401. Relevant evidence, however, may be excluded “if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or
by considerations of undue delay, waste of time, or needless presentation of cumulative

                                               -8-
evidence.” MRE 403. Importantly, “[e]vidence is not inadmissible simply because it is
prejudicial,” because “each party attempts to introduce evidence that causes prejudice to the
other party.” Waknin v Chamberlain, 467 Mich 329, 334; 653 NW2d 176 (2002).

        Reference to a defendant’s parole status is proper when it is relevant for something other
than propensity. See People v Coffey, 153 Mich App 311, 313; 395 NW2d 250 (1986), overruled
in part on other grounds in People v Hernandez-Garcia, 477 Mich 1039, 1040; 728 NW2d 406
(2007). Here, references to defendant’s parole status were not improper because defendant’s
parole status was central to a complete understanding of the case, and there is no evidence that
the prosecutor referred to defendant’s parole status to establish criminal propensity.

        The testimony of Hamilton, defendant’s parole agent, and Heath, a member of the parole
violation unit, was central to the prosecutor’s case because it provided context for Hamilton’s
relationship to defendant, access to defendant’s cell phone, and discovery of the incriminating
photograph. It also provided necessary context for defendant’s decision to provide Heath with a
signed statement admitting to possession of a firearm. The trial court properly considered the
fact that a decision to exclude evidence of defendant’s parole status would inevitably lead to the
jurors’ unnecessary confusion. Recognizing the possibility of undue prejudice, the trial court
instructed the jury to consider defendant’s parole status only “to explain why the witness was
speaking to [defendant].” Further, the trial court instructed the jury that defendant’s parole status
“may not be used for any other purpose.” The jury is presumed to follow its instructions and a
cautionary instruction alleviates possible prejudice to the defendant. See Waclawski, 286 Mich
App at 710. Accordingly, the trial court did not abuse its discretion when it denied defendant’s
request to exclude evidence of defendant’s parole status at trial.

        Defendant also argues that he was denied a fair trial because the prosecutor elicited
irrelevant testimony regarding defendant’s history of “banging” and “gang banging.” Reference
to defendant’s history of “banging” arose during Hamilton’s testimony, after the prosecutor
asked Hamilton about defendant’s explanation for the circumstances surrounding the
incriminating photograph:

              [The Prosecutor]: Did [defendant] tell you anything specifically about
       having the weapon that particular night?

               [Hamilton]: He did.

                                                  * * *

               The Prosecutor: Is it a quote? Did he say the things that you’re reading?

               Hamilton: It is.

               The Prosecutor: All right. Go ahead and read it.

              Hamilton: Uh, he stated that he was – he, as in the Defendant, was
       carrying a 357 Magnum revolver and his friend Bubba was holding a Glock 45
       semi-automatic.


                                                -9-
              The Prosecutor: And what exactly, if you have a quote there, did he say
       about what he was doing in Flint when he was there?

               Hamilton: Banging, partying.

               The Prosecutor: Repeat that again?

               Hamilton: Banging, which is in layman’s terms, gang banging.

        Defendant objected to Hamilton’s testimony on grounds that Hamilton was not qualified
as a “gang expert.” However, defendant failed to object to the challenged testimony as
irrelevant, and defendant’s issue is therefore unpreserved. People v Asevedo, 217 Mich App 393,
398; 551 NW2d 478 (1996) (“An objection based on one ground at trial is insufficient to
preserve an appellate attack based on a different ground.”). This Court’s review of unpreserved
issues is limited to plain error affecting defendant’s substantial rights. Benton, 294 Mich App at
202.

        Defendant has failed to demonstrate that Hamilton’s brief reference affected the outcome
of his trial. Hamilton’s testimony was unsolicited—a response to questions regarding
defendant’s explanation of his activities on the day the incriminating photograph was taken. In
light of the substantial evidence of guilt presented, it is unlikely that the jury relied on
Hamilton’s brief testimony in reaching its verdict. Defendant signed a statement admitting to
possessing a firearm at a time when he was ineligible to possess a firearm. A photograph
depicting defendant in possession of a firearm was published to the jury, and an expert in
computer forensics testified that the photograph had been uploaded to defendant’s cell phone on
the same day that defendant had admitted the photograph was taken. Considering the weight and
strength of the properly admitted evidence, we cannot conclude that it is more probable than not
that any error in the admission of references to “banging” or “gang banging” affected the
outcome of defendant’s trial. Defendant is not entitled to reversal on this ground.

                                 VIII. CUMULATIVE ERROR

       Finally, defendant argues that the cumulative effect of the alleged errors resulted in
prejudice and requires reversal. Again, we disagree.

        This issue is properly raised for the first time on appeal. See People v Dobek, 274 Mich
App 58, 106; 732 NW2d 546 (2007) (allowing consideration of the defendant’s claim of
cumulative error, an issue raised for the first time on appeal). We review the case in its entirety
“to determine if the combination of alleged errors denied defendant a fair trial.” Id.

        “The cumulative effect of several errors can constitute sufficient prejudice to warrant
reversal even when any one of the errors alone would not merit reversal, but the cumulative
effect of the errors must undermine the confidence in the reliability of the verdict before a new
trial is granted.” Id. “In making this determination, only actual errors are aggregated to
determine their cumulative effect.” People v Bahoda, 448 Mich 261, 292 n 64; 531 NW2d 659
(1995). If the defendant has not established any error, there has been no prejudice and reversal is
not warranted. People v Brown, 279 Mich App 116, 146; 755 NW2d 664 (2008). Here,
defendant has failed to show any error. His claim of cumulative error necessarily fails.

                                               -10-
Affirmed.


                   /s/ Colleen A. O’Brien
                   /s/ Kathleen Jansen
                   /s/ Christopher M. Murray




            -11-